Citation Nr: 0840175	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued benefits in excess of $296.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  He died in July 2004 and the appellant is the 
veteran's daughter.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In September 2008, the appellant's accredited representative 
raised the issue of entitlement to reimbursement for burial 
benefits.  This issue has not been developed for appellate 
review and is therefore referred to the RO for appropriate 
disposition.


FINDING OF FACT

The veteran was not entitled to more than $296.00 at the time 
of his death.


CONCLUSION OF LAW

Accrued benefits in excess of $296.00 are not warranted.  38 
U.S.C.A. §§ 5110, 5121 (West 2002); 38 C.F.R. §§ 3.160, 
3.400, 3.1000 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  The Court of 
Appeals for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case 
the facts are not in dispute.  Resolution of the appellant's 
appeal is wholly dependent on interpretation of the 
regulations pertaining to the payment of the veteran's 
nonservice-connected pension and aid and attendance benefits.  
Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  

On September 24, 2003, a claim was received from the veteran 
for entitlement to nonservice-connected pension with aid and 
attendance benefits.  The claim was granted by a February 
2004 rating decision and an effective date of September 24, 
2003 was assigned.  In June 2004, a claim for an earlier 
effective date for the veteran's nonservice-connected pension 
with aid and attendance benefits was received.  The claim 
stated that an informal claim for the granted benefits was 
submitted on May 29, 2003.  A copy of the informal claim was 
included with the June 2004 earlier effective date claim.  On 
July [redacted], 2004 the veteran died.  An August 2004 rating 
decision granted an earlier effective date of May 29, 2003 
for the veteran's nonservice-connected pension with aid and 
attendance benefits.  In October 2004, the appellant 
submitted a claim for reimbursement from accrued amounts due 
a deceased beneficiary.  In September 2005, VA authorized the 
payment of accrued benefits to the appellant in the amount of 
$296.00.

The appellant claims that she is entitled to an amount in 
excess of $296.00 on the basis that a claim for benefits was 
submitted in 2002, but subsequently lost.  The appellant also 
claims that a higher award is warranted to compensate her for 
further expenses incurred during the veteran's last illness.

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, amended 38 U.S.C.A. § 5121(a) by repealing 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. § 3.1000(a)(1), (4).

In this case, a March 2004 letter from VA explained that the 
veteran's monthly entitlement for nonservice-connected 
pension with aid and attendance was $74.00 per month as of 
October 1, 2003.  This amount was calculated based on the 
veteran's total family income minus his estimated medical 
expenses.  Thus, the award of $296.00 is correct, as that is 
the proper sum of $74.00 per month over the 4 full months of 
additional benefits that were awarded by the August 2004 
assignment of an earlier effective.  While the appellant has 
submitted evidence of additional medical expenses, these were 
not of record at the time of the veteran's death.  
Accordingly, they cannot be considered when determining the 
benefits the veteran was entitled to at the time of his 
death.  See 38 C.F.R. § 3.1000(a).

In addition, the appellant claims that an effective date 
prior to May 29, 2003 is warranted for the veteran's 
nonservice-connected pension with aid and attendance.  Except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  In this case, there is no evidence 
of record that a formal or informal claim was submitted prior 
to May 29, 2003.  Accordingly, the evidence of record shows 
that the first claim received from the veteran for 
entitlement to nonservice-connected pension was on May 29, 
2003, and therefore an effective date prior to the date 
assigned is not warranted.

In summary, the evidence of record does not show that the 
veteran was entitled to more than $296.00 at the time of his 
death.  As such, while the appellant has submitted evidence 
of additional expenses incurred due to the veteran's illness 
that go well beyond this figure, accrued benefits in excess 
of $296.00 are not warranted.  As the law is dispositive, the 
claim must be denied because of the lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


ORDER

Entitlement to accrued benefits in excess of $296.00 is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


